

CHD MERIDIAN HEALTHCARE, LLC
40 Burton Hills Boulevard, #200
Nashville, TN 37215




August 19, 2005


E. Stuart Clark




Re: Termination of Employment


Dear Stuart:


Upon your acceptance of this letter, please allow it to serve as a binding
agreement (the “Agreement”) between you, on the one hand, and CHD Meridian
Healthcare, LLC and its subsidiary and affiliated companies (collectively, “CHD
Meridian”), on the other hand, with respect to the termination of your
employment with CHD Meridian and the other issues addressed in this Agreement.


1. Termination; Transition; Severance.


(a) Termination. Your employment at CHD Meridian under the terms of the
Employment Agreement dated January 1, 2000, as amended on January 26, 2005
(collectively, the “Employment Agreement”), which is attached to this Agreement
as Exhibit A, will terminate on the earlier of: (1) September 30, 2005; and (2)
the date specified in a written notice from CHD Meridian indicating that your
employment is terminating, which date will be at least one week after the date
you receive the notice. The date on which your employment terminates is referred
to as the “Termination Date.”


(b) Transition. Through the Termination Date, you will continue to conduct the
duties commensurate with your position and such other duties as may be assigned
to you by the Chief Executive Officer of CHD Meridian in the Chief Executive
Officer’s reasonable discretion. Following the Termination Date and during the
Severance Period (as defined below), you will make yourself available to answer
questions concerning your duties while employed by CHD Meridian.


(c) Severance. 


(1) Subject to Section 1(c)(3), you will be entitled to a severance allowance
equal to $92,500 payable over six months (the “Severance Period”) not inclusive
of any accrued and unused Paid Time Off available to you under CHD Meridian’s
policies on the Termination Date, less deductions for federal and/or state
income tax withholding, FICA, and any other deductions from wages required by
law or regulation. The Severance Period will begin the day following the
Termination Date. The severance allowance will be paid in 13 equal installments
in approximately the same intervals and with approximately the same frequency as
CHD Meridian’s normal pay periods. The first such installment will be payable on
CHD Meridian’s regular payday next following the Termination Date.
 
Page 1 of 4
 
 

--------------------------------------------------------------------------------

 

 
(2) Subject to Section 1(c)(3) and provided you exercise your COBRA continuation
rights under CHD Meridian’s group health insurance plan in which you participate
on the Termination Date, CHD Meridian will provide to you COBRA continuation
coverage during the Severance Period at no cost to you. The payment of any COBRA
continuation premiums following the expiration or termination of the Severance
Period is your sole responsibility, without any further notice from CHD
Meridian.


(3) To the extent that you secure new employment before the expiration of the
Severance Period, CHD Meridian will discontinue and retain thereafter any
payment not yet paid under this Section 1(c).


2. General Releases. Prior to the Termination Date, you will execute a General
Release in favor of CHD Meridian in the form of Exhibit B attached to this
Agreement, and CHD Meridian will execute a General Release in favor of you in
the form of Exhibit C attached to this Agreement.


3. No Further Benefits or Obligations. As of the date hereof, you will be
entitled to receive from CHD Meridian only the benefits set forth and
incorporated by reference in this Agreement. Except as set forth or incorporated
by reference in this Agreement, neither you nor CHD Meridian will have any
further obligations to the other.


4. Indemnification. Following the Termination Date, as a former officer of CHD
Meridian you are entitled to indemnification as provided by I-trax, Inc.’s
Certificate of Incorporation and Bylaws, as amended from time to time.


5. Conditions of Benefits. CHD Meridian will provide to you the rights, payments
and benefits set forth in this Agreement as consideration for (a) your
execution, non-revocation and honoring of a release of claims and covenant not
to sue in favor of CHD Meridian in the form attached hereto as Exhibit B; and
(b) your continued compliance with the provisions of Sections 6 and 8 of this
Agreement.


6. Confidentiality, Non-Competition and Non-Disclosure. 


(a) After the execution of this Agreement, Section 7(a) (Confidentiality),
Section 7(c) (Non-Solicitation), Section 7(d) (Remedies), and Section 7(e)
(Construction) of the Employment Agreement will continue in full force and
effect in accordance with the terms of the Employment Agreement. After the
execution of this Agreement, Section 7(b) (Non-Competition) of the Employment
Agreement will continue in full force and effect for a period of 12 months
commencing with the Termination Date and otherwise in accordance with the
Employment Agreement.


(b) CHD Meridian will suffer irreparable injury in the event of any material
breach of this Section 6. The damages resulting from such injury will be
incapable of being precisely measured and CHD Meridian will not have an adequate
remedy at law to redress the harm that such damages may cause. Therefore, CHD
Meridian has the rights and remedies of specific performance and injunctive
relief, in addition to any other rights or remedies that may be available at law
or in equity or under this Agreement, in respect of any failure, or threatened
failure, on your part to comply with the provisions of this Section 6,
including, but not limited to, temporary restraining orders and temporary
injunctions to restrain any violation or threatened violation of this Section 6.
 
Page 2 of 4
 
 
 

--------------------------------------------------------------------------------

 

 
7. CHD Meridian Property. Prior to the Termination Date, and as a condition to
the payment by CHD Meridian of the payments described in Section 1(c), you must
return to CHD Meridian all CHD Meridian property, including any laptop computer,
presentation, software or other electronic device that you may have received
from CHD Meridian or which were paid for by CHD Meridian.


8. Business Goodwill. At all times following the date hereof, unless required by
process of law or subpoena or to enforce the provisions of this Agreement, you
will make no comments or take any other actions, direct or indirect, that will
reflect adversely on CHD Meridian or its officers, directors, employees or
agents in such capacity or adversely affect their business reputation or
goodwill. At all times following the date hereof, CHD Meridian will make no
comments or take any other actions, direct or indirect, that will reflect
adversely on you or adversely affect your business reputation or goodwill. For a
period of two years following the date hereof, you will reasonably cooperate
with CHD Meridian in providing information that CHD Meridian reasonably requests
and in taking such other action as CHD Meridian may reasonably request,
including testifying in connection with any legal proceeding or matter relating
to CHD Meridian, other than proceedings relating to the enforcement of this
Agreement or other proceedings in which you are a named party whose interests
are adverse to those of CHD Meridian. If CHD Meridian requests you to perform
any of the obligations set forth in the previous sentence, CHD Meridian will pay
you reasonable out-of-pocket expenses and compensate you, at least at the
pro-rated rate provided for in this Agreement, for time spent.


9. Governing Law; Arbitration. This Agreement and performance under it, and all
proceedings that may ensue from its breach, will be construed in accordance with
and under the laws of the State of Tennessee. Unless provided otherwise
elsewhere in this Agreement, all proceedings that may ensue from the breach of
this Agreement will be resolved through an arbitration proceeding conducted in
Nashville, Tennessee, under the Commercial Arbitration Rules, Expedited
Procedures, of the American Arbitration Association. Each party will pay half of
the fees and expenses of arbitration as well as all of its own fees and
expenses. The parties submit to the jurisdiction of the courts of the state
courts of Tennessee located in Nashville for purposes of any actions or
proceedings that may be required to enforce the final ruling of in the
arbitration or other provision of this Agreement.


10. Miscellaneous. This Agreement and the agreements referenced in this
Agreement constitute the entire agreement between the parties and cancel and
supersede all other agreements and understandings, whether written or oral,
between the parties, which may have related to the subject matter contained in
this Agreement and your employment by CHD Meridian.  No modification, amendment
or waiver of any provisions of this Agreement will be effective unless approved
in writing by both parties. The failure at any time to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of either party thereafter to enforce
each and every provision hereof in accordance with its terms.  Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Except as specifically modified herein,
all agreements between the parties remain in full force and effect.
 
Page 3 of 4
 
 

--------------------------------------------------------------------------------

 


If this Agreement is acceptable to you, please indicate by signing in the space
provided below.


Sincerely,


CHD MERIDIAN HEALTHCARE, LLC




/s/ R. Dixon Thayer


R. Dixon Thayer
Chief Executive Officer




Accepted, Acknowledged
and Agreed to:




/s/ E. Stuart Clark
_____________________________
E. STUART CLARK
 
Page 4 of 4

--------------------------------------------------------------------------------